HOUCK, J.
This action was brought in Perry County Probate court by Robt. C. Wilson for the purpose of having himself appointed guardian of the person and property of his widowed mother, Janet Wilson. Probate court granted a decree appointing him guardian and Common Pleas court affirmed the appointment. In prosecuting error to the Court of Appeals, it held:
1. Appointment of a guardian rests with the sound judgment and discretion of the Probate Court.
2. If the Probate Court is fully and completely satisfied that the alleged incompetent cannot protect himself and his property interests, a guardian can be appointed.
Judgment of common pleas affirmed.